IN THE COURT OF APPEALS OF IOWA

                                   No. 13-1778
                             Filed October 15, 2014


HILL CONCRETE and THE ACCIDENT FUND
INSURANCE CO. OF AMERICA,
      Plaintiffs-Appellants,

vs.

JEFFREY W. DIXSON,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Richard G. Blane II,

Judge.



      Hill Concrete appeals the district court’s decision affirming the Iowa

Workers’ Compensation Commissioner’s award of healing period benefits.

AFFIRMED.



      Christopher Spencer, Mark Bosscher, and Joseph M. Barron of Peddicord,

Wharton, Spencer, Hook, Barron & Wegman, L.L.P., West Des Moines, for

appellants.

      Max Schott and Jean Mauss of Schott Mauss & Associates, P.C., Des

Moines, for appellee.



      Heard by Vogel, P.J., Bower, J., and Mahan, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2013).
                                          2


VOGEL, P.J.

      Hill   Concrete   appeals    from       the   Iowa   Workers’   Compensation

Commissioner’s award of healing period benefits to Jeffrey Dixson from March

31, 2010, until May 4, 2012, in its review-reopening decision.        Hill Concrete

asserts the commissioner erred in concluding Iowa Code section 85.34(1) (2011)

governs the time period in which healing period benefits can be awarded in a

review-reopening proceeding. Hill Concrete argues that healing period benefits

should only be awarded when the claimant’s condition “warrants” additional

benefits, as set forth in Iowa Code section 86.14(2), rather than when the

claimant has reached maximum medical improvement, as dictated by section

85.34(1). According to Hill Concrete’s position, Dixson should not have been

awarded benefits after July 16, 2010, because his condition after this date did not

warrant further healing period benefits, given he stated on July 16, 2010, that he

was pain free.

      As an initial matter, we conclude the timeframe for healing period benefits

set forth in Iowa Code section 85.34(1) applies in a review-reopening proceeding

that is initiated under Iowa Code section 86.14(2). Consequently, substantial

evidence supports the commissioner’s award of benefits from March 31, 2010,

until May 4, 2012, given the record shows Dixson did not reach maximum

medical improvement until May 4, 2012. Consequently, Dixson was properly

awarded healing period benefits until this date, and we affirm the decision of the

district court, which affirmed the commissioner.
                                            3


I. Factual and Procedural Background

       Jeffrey Dixson, born in 1958, was employed as a concrete finisher at Hill

Concrete. On April 14, 2006, Dixson stepped from a stair rise into a rut, injuring

his right hip.   Greg Mahoney, M.D., diagnosed him with a labrum tear.                 Dr.

Mahoney performed an arthroscopic debridement of the right hip labrum on

November 2, 2006, but Dixson did not experience any pain relief.                   Dixson

returned to work at Hill Concrete for approximately two weeks in early 2007, but

then left due to pain. On February 12, 2008, Dr. Mahoney noted that radiographs

showed osteoarthritis in the hip, which was aggravated subsequent to Dixson’s

injury. He concluded Dixson was at maximum medical improvement (MMI) as of

March 1, 2007,1 without the hip replacement.2

       John Kuhnlein, D.O., performed a medical examination on February 22,

2008, and concluded Dixson should be restricted from lifting anything heavier

than thirty pounds and should not stand more than one-third of a work shift.3 In

2008, Dixson was working three nights as a bartender for five hours each night,

which was within his medically-determined physical capacity.              Consequently,


1
  One letter by Dr. Mahoney placed Dixson at MMI on March 1, 2007, though another
letter dated February 12, 2008, stated Dr. Mahoney placed Dixson at MMI as of January
18, 2008.
2
  Dr. Mahoney noted, in a letter dated February 12, 2008, that Dixson was likely to
require a full hip replacement. Todd McKinley, M.D., following an evaluation of Dixson
on May 23, 2008, stated Dixson “would be best served with a total hip arthroplasty when
his pain warranted.”
3
  Specifically, Dr. Kuhnlein concluded Dixson was restricted to lifting a maximum of
twenty pounds from floor to waist level, thirty pounds from waist to shoulder level, and
twenty pounds over the shoulder. Dixson was also restricted from standing for more
than one-third of a work shift, only occasionally stooping, bending, or crawling, and could
not work off of level ground. Dr. Kuhnlein’s opinion is more restrictive than the previous
independent medical examination performed December 5, 2007, which limited Dixson’s
capacity to lifting no more than sixty-five pounds with two hands from nineteen inches to
waist level, and thirty-three pounds from floor to waist and waist to shoulder.
                                          4


Dixson and Hill Concrete entered into a settlement on May 30, 2008, stipulating

to a 55% industrial disability, with the healing period from August 6, 2006, until

June 2, 2007. The settlement was subject to a review-reopening hearing “three

years following the last date that weekly compensation is paid.”

        On February 5, 2010, Dixson complained to Dr. Mahoney that he had

significant hip pain. A right total hip arthroplasty was performed on March 31,

2010.     On May 14, 2010, Dixson reported to Dr. Mahoney that he was

considerably improved with regard to his overall level of pain. Dixson told Dr.

Mahoney on July 16, 2010, that he had no complaints with respect to his hip and

the doctor noted he walked with a nonantalgic gait. Consequently, Dr. Mahoney

released him to “modified work,” though he advised Dixson should avoid

repetitive squatting and recommended a follow-up appointment in nine months,

with repeat x-rays. After assessing Dixson’s work capacity in April 2011, Dr.

Mahoney took him wholly off work, due to the fact Dixson’s weight loss served to

weaken him, and Dr. Mahoney had concerns he would fall if allowed to work.4

When asked if this decision was related to Dixson’s hip problem, Dr. Mahoney

stated:

        At that point I was concerned about his ability to get around and as
        it relates to could he be exposed to falls at work, could he be weak
        at work. So at that point I told him I didn’t think it was a good thing
        to work. So I think it’s both things. You know, if he was in and he
        didn’t have any other orthopedic issues and I hadn’t done hip
        replacement on him, it really wouldn’t be my role to take him off
        work. But as connected to his hip replacement, given the whole
        picture of the patient, I felt it was probably safer for him not to
        [work].


4
 Between April and July 2010, Dixson developed cancer and began treatment, which
caused his weight loss of approximately eighty pounds.
                                           5


       On May 4, 2012, Dr. Mahoney noted Dixson had lost about 100 pounds,

he had occasional pain, and he walked with a nonantalgic gait. Dr. Mahoney

therefore concluded Dixson was at MMI. Dixson was approved for modified work

with a twenty-pound lifting restriction and the recommendation to avoid repetitive

squatting.

       On April 6, 2010, Dixson filed a petition for a review-reopening of his case

with the Iowa Workers’ Compensation Commissioner. A hearing was held on

May 16, 2012, and Dixson was awarded additional healing period benefits from

March 31, 2010, through May 4, 2012. The commissioner affirmed the deputy’s

proposed decision on May 23, 2013, and following a hearing on August 30, 2013,

the district court affirmed the commissioner. Hill Concrete appeals, asserting that

because Dixson stated he was pain free as of July 16, 2010, the commissioner

erred in awarding benefits after July 16. Specifically, it asserts that Iowa Code

section 86.14(2) “does not allow for continued healing period benefits once there

has been a removal of the change of condition that warranted a re-initiation of

healing period benefits in the first place.”

II. Standard of Review

       To the extent we are reviewing the commissioner’s interpretation of Iowa

Code section 86.14(2), and the interaction between this section and section

85.34(1), “[t]he level of deference afforded to an agency’s interpretations of law

depends on whether the authority to interpret that law has ‘clearly been vested by

a provision of law in the discretion of the agency.’” Burton v. Hilltop Care Ctr.,

813 N.W.2d 250, 256 (Iowa 2012) (comparing Iowa Code § 17A.19(10)(c), with

id. § 17A.19(10)(l)). If the agency has not been clearly vested with the authority
                                          6


to interpret a provision of law, such as a statute, then the reviewing court must

reverse the agency’s interpretation if it is erroneous.            See Iowa Code

§ 17A.19(10)(c).   If the agency has been clearly vested with the authority to

interpret a statute, then we may only disturb the interpretation if it is “irrational,

illogical, or wholly unjustifiable.” See id. § 17A.19(10)(l). Because there is no

basis in the Iowa Code or our case law indicating the commissioner has been

vested with the authority to interpret the intersection between Iowa Code sections

86.14(2) and 85.34(1), we review the interpretation for correction of errors at law.

See Burton, 813 N.W.2d at 257.

       With regard to the commissioner’s award of healing period benefits, our

review is governed by Iowa Code chapter 17A. See Iowa Code § 86.26. The

commissioner’s conclusions of law are binding if supported by substantial

evidence when the record is viewed as a whole.             See id. § 17A.19(10)(f).

Evidence is substantial if a reasonable person would find it adequate to reach the

same conclusion. U.S. W. Commc’ns., Inc. v. Overholser, 566 N.W.2d 873, 875

(Iowa 1997).

III. Award of Healing Period Benefits

       Under Iowa Code section 86.14(2), a reopening of an agreement for

settlement requires that “the condition of the employee warrants an end to,

diminishment of, or increase of compensation.” The review-reopening claimant

bears the burden of showing his condition has changed since the original

settlement was made. Blacksmith v. All Am. Inc., 290 N.W.2d 348, 350 (Iowa

1980). “To justify an increase in compensation benefits, the claimant carries the

burden of establishing by a preponderance of the evidence that, subsequent to
                                          7


the date of the award under review, he or she has suffered an impairment or

lessening of earning capacity proximately caused by the original injury.”

Simonson v. Snap-On Tools Corp., 588 N.W.2d 430, 434 (Iowa 1999).

       Iowa Code section 85.34(1) governs the award of healing period benefits,

stating:

       If an employee has suffered a personal injury causing permanent
       partial disability for which compensation is payable as provided in
       subsection 2 of this section, the employer shall pay to the employee
       compensation for a healing period, as provided in section 85.37,
       beginning on the first day of disability after the injury, and until the
       employee has returned to work or it is medically indicated that
       significant improvement from the injury is not anticipated or until the
       employee is medically capable of returning to employment
       substantially similar to the employment in which the employee was
       engaged at the time of injury, whichever occurs first.

(Emphasis added.)

       In the context of a review-reopening proceeding under section 86.14(2),

we find no support in either the Iowa Code or our case law indicating section

85.34(1) does not govern the timeframe in which healing period benefits can be

awarded. When interpreting a statute, we determine the legislative intent behind

the statute. Zimmer v. Vander Waal, 780 N.W.2d 730, 733 (Iowa 2010). “When

the statute’s language is plain and unambiguous, we will look no further.” Id.

Section 86.14 states an “inquiry shall be into whether or not the condition of the

employee warrants . . . [an] increase of compensation so awarded or agreed

upon.” Hill Concrete concedes such inquiry was favorable to Dixson when he

proved the need for hip replacement surgery.

       Chapter 85 then applies to determine the type of benefits owed—in this

case, healing period benefits, which are governed by section 85.34(1). There is
                                        8


no indication in section 86.14(2) that the standard for the award of benefits

changes in a review-reopening proceeding; it would, in fact, be illogical to define

a new set of standards with respect to the award of healing period benefits in the

review-reopening context.    See Holstein Elec. v. Breyfogle, 756 N.W.2d 812,

815–16 (Iowa 2008) (“The legislature enacted the workers’ compensation statute

primarily for the benefit of the worker and the worker’s dependents . . . . We will

not defeat the statute’s beneficent purpose by reading something into it that is

not there, or by a narrow and strained construction.” (citations omitted)). We

therefore conclude the commissioner properly determined section 85.34(1)

governs when healing period benefits may be awarded in a review-reopening

proceeding.

      Because section 85.34(1) governs when healing period benefits can be

awarded in a review-reopening proceeding, the commissioner properly

concluded the benefits should end on May 4, 2012, the date Dixson reached

MMI. At Dr. Mahoney’s deposition, when asked if Dixson’s lack of pain placed

him at MMI as of July 16, 2010, the following exchange occurred:

             Q: You would say that maximum medical improvement
      probably was back here on July 16, 2010? I mean, it sounds like
      you’re releasing him. A: I would say in the absence—I have a date
      of surgery of 3/31 in ’10. Is that true?
             Q: 3/31, right. A: So I would say in the absence of another
      medical problem, that usually MMI for a joint replacement occurs
      between one and two years after surgery. And that’s just based on
      people’s subjective characterizations of their joint replacements;
      when is it functioning at its peak. And I usually give patients a one-
      to-two year time frame on that.
             Because there are things—proprioceptive capabilities,
      muscle strength, those types of things which can still improve at
      that time period. So a formal MMI, if someone is saying on the
      front side, in the absence of any other medical condition, I would
      say one to two years after surgery.
                                          9


       Given this opinion, the record supports the commissioner’s conclusion

healing period benefits should continue until Dixson reached MMI on May 4,

2012, rather than on July 16, 2010, as Hill Concrete argues. Because as of May

4, 2012, it was “medically indicated that significant improvement from the injury is

not anticipated,” see Iowa Code section 85.34(1), the commissioner properly

awarded benefits from March 31, 2010, until May 4, 2012. See Waldinger Corp.

v. Mettler, 817 N.W.2d 1, 9 (Iowa 2012) (“Among the other indicators of the end

of a healing period is the employee’s achievement of MMI.”); Armstrong Tire

& Rubber Co. v. Kubli, 312 N.W.2d 60, 65 (Iowa Ct. App. 1981) (“[T]he healing

period generally terminates at the time the attending physician determines that

the employee has recovered as far as possible from the effects of the injury.”

(internal citation omitted)).

       Upon reviewing Hill Concrete’s arguments, we affirm the district court’s

order,5 which affirmed the commissioner’s decision.

       AFFIRMED.




5
  We note, however, that the district court’s recitation of the standard of review and
whether the commissioner is vested with the authority to interpret Iowa Code sections
85.34(1) and 86.14(2) are not accurate. Consequently, we only affirm the portion of the
court’s decision that affirms the commissioner.